Citation Nr: 9908575	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for generalized 
degenerative joint disease, other than in the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1983 to 
March 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Little Rock Regional Office (RO) September 1996 rating 
decision which, in pertinent part, denied service connection 
for degenerative joint disease.

The Board notes that service connection for residuals of 
right ankle injury, including arthritis, was granted by 
October 1990 RO rating decision, and a 10 percent rating was 
assigned.  Thus, his current claim of service connection for 
degenerative joint disease is limited to joints other than 
involving the right ankle.


FINDING OF FACT

Degenerative joint disease, other than in the right ankle, 
was not evident in service or within 1 year thereafter; there 
is no competent (medical) evidence of record showing a 
current diagnosis of degenerative joint disease or linking 
any such current disability to symptoms of pain reported 
during service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for generalized degenerative joint 
disease, other than in the right ankle.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131 (West 1991).  Service connection may also be 
allowed on a presumptive basis for certain disabilities, 
including arthritis, if the disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
report or clinical finding indicative of degenerative joint 
disease, other than in the right ankle, on enlistment medical 
examination in April 1983 and medical examination in June 
1985; at the time of each such clinical evaluation, his 
musculoskeletal system was found to be normal.  In May 1986, 
he reported a history of "some" neck and back pain since a 
fall about 3 years earlier, but no abnormalities or defects 
were found on examination.  In September 1986, he indicated 
that he experienced pain below the right patella, increasing 
when running and climbing stairs, reportedly experienced 
since a right knee injury two years earlier; on examination, 
he denied recent trauma, locking, swelling, or popping of the 
knee joint; X-ray study of the knee revealed a questionable 
decrease in lateral joint space and an irregular border; 
chronic right knee pain consistent with chondromalacia 
patella was diagnosed.  In May 1987, he reported low back 
pain; on examination, slight discomfort was noted on flexion 
and extension of the back, but the range of motion was full 
with no evidence of swelling or muscle spasm.  

The veteran contends that portions of his service medical 
records are missing, alleging that such records would show 
in-service treatment for multiple joint arthritis.  A review 
of the claims file reveals that his service medical records 
prior to June 1985 and service separation medical examination 
report are not available.  When complete service medical 
records are unavailable, the obligation of the Board to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

On VA medical examination in April 1990, the veteran 
indicated that he experienced pain in his right knee, both 
hands, and the back, between the shoulders.  X-ray study of 
the right knee and foot revealed no abnormalities.  Normal 
motion was noted clinically relative to the neck, dorsal 
spine and right leg.  The neck was nontender and without 
spasm, and no clinical abnormality was evident concerning the 
dorsal spine or right leg.  It was indicated that there was 
no evidence of neck, back, or right knee injury.

A January 1991 statement from C. Stinnett, M.D., reveals that 
he treated the veteran for pain and coldness of the hands in 
July 1990.  Dr. Stinnett's treatment notes from April to 
October 1990 reveal no suggestion of the presence of 
degenerative joint disease.

On VA medical examination in January 1991, the veteran 
indicated that he experienced pain and swelling in his hands 
and feet since his exposure to extremely cold climate during 
active service.  On examination, the range of motion of all 
joints in the hands and feet was normal, and there was no 
evidence of swelling, erythema, or tenderness.  The diagnosis 
was Raynaud's Phenomenon, for which service connection was 
granted by March 1991 rating decision.

On VA medical examination in April 1993, the veteran 
indicated that he experienced pain, swelling, soreness, and 
popping and grinding sensation in his feet since he sustained 
frostbite in service.  X-ray studies of the feet and ankles 
were normal, and no pertinent diagnoses were noted.

Medical records from A. Miller, M.D., from February to March 
1996 reveal that she treated the veteran for arthralgia 
involving his hands, feet, knees, and elbows, indicating that 
such symptoms may have been related to early osteoarthritis.  

VA outpatient treatment records from January 1991 to April 
1996 reveal, in pertinent part, intermittent treatment 
associated with pain and stiffness in numerous joints of the 
veteran's body.  On numerous occasions, the clinical 
impression was degenerative joint disease, but no bone or 
joint abnormality was shown by X-ray evidence.

On VA medical examination in April 1996, the veteran 
indicated that he experienced post-frostbite symptoms 
involving his upper and lower extremities, but no pertinent 
reports or findings indicative of the presence of 
degenerative joint disease were made on examination.

VA orthopedic examination was conducted in May 1998, 
including a full review of the entire claims folder and 
pertinent medical history by the examiner, pursuant to Board 
remand in March 1998.  The veteran indicated that he began to 
experience symptoms consistent with degenerative joint 
disease, requiring frequent medical treatment, during active 
service.  At the time of the examination, his symptoms 
reportedly consisted of weakness, swelling, pain, stiffness, 
and locking of various joints in his body.  X-ray study of 
the shoulders, knees, pelvis, hips, hands, fingers, feet, 
ankles, and elbows, did not reveal any abnormalities.  Based 
on contemporaneous examination and review of the medical 
evidence of record, it was indicated that all joints were 
normal and without evidence of degenerative joint disease 
(with the exception of the right ankle).  

Based on the foregoing, the Board finds that the claim of 
service connection for generalized degenerative joint 
disease, other than in the right ankle, is not well grounded.  
Although the veteran received intermittent medical treatment 
associated with painful joints during active service, the 
available service medical records do not reveal a clear 
diagnosis of degenerative joint disease.  The Board notes 
that a portion of his service medical records are 
unavailable, including the service separation medical 
examination report; the veteran suggests that such missing 
records would support his contention that arthritis was 
diagnosed and treated in service.  As indicated above, when 
service medical records are missing, the Board has a 
heightened obligation to explain its findings and 
conclusions.  See O'Hare, 1 Vet. App. at 367.  

Post-service medical evidence before the Board, as discussed 
above, reveals intermittent treatment associated with 
recurrent multiple joint pain and stiffness; on numerous 
occasions during such treatment, degenerative joint disease 
was diagnosed.  Moreover, as Dr. Miller indicated in February 
and March 1996, his symptoms were consistent with early 
osteoarthritis.  Nevertheless, the numerous diagnoses of 
degenerative joint disease and osteoarthritis have never been 
confirmed by objective evidence from laboratory testing 
which, as discussed above, consistently showed the absence of 
joint or bone abnormalities.  

The veteran's entire claims folder, his pertinent medical 
history, and contemporaneous symptoms of pain were analyzed 
thoroughly by a VA physician in May 1998.  Based on a full 
review of the entire evidence, the examiner concluded that 
there was no evidence of degenerative joint disease (other 
than in the right ankle).  Accordingly, the evidence of 
record fails to support a finding of degenerative joint 
disease during service, manifestations thereof to a 
compensable degree within 1 year after separation from 
service, or indeed at any time during the post-service 
period.  Thus, in the absence of current disability, shown by 
competent medical diagnosis, service connection for 
generalized degenerative joint disease must be denied as not 
well grounded.  See Rabideau, 2 Vet. App. 14; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability there can be no valid 
claim).  The Board stresses that although the entire evidence 
of record clearly shows intermittent treatment associated 
with the symptom of recurrent pain (arthralgia) and stiffness 
involving numerous joints in the veteran's body, the 
diagnosis of degenerative joint disease has never been 
supported by objective evidence, such as radiographs.  

The Board is mindful of the veteran's contentions that he 
does currently have multiple joint degenerative joint 
disease, and that the current disability had its onset during 
active service.  However, as he is a layman, he is not 
qualified to render a medical diagnosis of a chronic disease, 
nor may he provide the etiological link between 
symptomatology which he experienced during service and his 
current symptomatology.  See Grivois, 6 Vet. App. at 140, 
citing Espiritu, 2 Vet. App. at 494.  In order to establish 
the presence of a chronic disease or disability, and to show 
the etiological link between such disability and service, 
competent medical evidence is required.  See Libertine, 9 
Vet. App. 521.  The Board stresses that, although the veteran 
is competent to testify with regard to the nature of the 
symptoms which he experienced in the past and which he 
experiences now, see Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is not competent to render a medical opinion that 
the pain which he experienced in the service is of the same 
etiology as the pain which he experiences now.  Trained 
medical professionals who have examined this case in the 
recent past have not been able to identify the presence of 
degenerative joint disease other than in the right ankle.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

ORDER

Service connection for generalized degenerative joint 
disease, other than in the right ankle, is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

- 7 -


